FILED
                             NOT FOR PUBLICATION                            APR 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARTURO LANDA-ROMERO,                             No. 09-71884

               Petitioner,                       Agency No. A096-061-878

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Arturo Landa-Romero, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reissue

its previous decision dismissing his appeal. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hernandez-Velasquez v. Holder, 611 F.3d 1073, 1077 (9th Cir. 2010). We grant

the petition for review.

      The BIA abused its discretion in denying Landa-Romero’s motion to reissue

where it failed to address Landa-Romero’s evidence that he did not receive the

BIA’s August 21, 2008, order dismissing his appeal. See id. (BIA must consider

the “weight and consequences” of petitioner’s evidence of non-receipt).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                  09-71884